DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 01/04/2021. 
No claims have been cancelled. 
Claims 1-20 are pending in this application.
Claims 1, 9, 17 have been amended in the instant application.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Bowman et. al (US20080163210A1) discloses methods and apparatuses enable creation of a virtual machine (VM) clone initiated through application or service logic. The application requests generation of a VM clone from within the runtime execution of the application. The request is serviced by a VM generator, which identifies a state of the VM to clone and identifies hardware resources on which to create the VM clone. Based on a determination of what resources on which to generate the VM clone, the VM generator creates the VM clone on the determined resources, having the identified state. In one embodiment, a use case of resource copy or reference copy is selected for each resource. In one embodiment, the VM generator see abstract).  

	Alberti et. al  (US20150363181A1) discloses a computer implemented method for deploying, in a distributed virtual environment, a multi-component software product is disclosed. The method may include requesting and receiving product installation parameters, which may include virtual machine IDs corresponding to subsets of the product installation parameters. The method may also include copying software product installation files and parameters onto a first virtual machine, halting the first virtual machine, cloning the first virtual machine to a second virtual machine and setting virtual machine IDs on the virtual machines. The method may also include starting the virtual machines and identifying, based on virtual machine IDs, subsets of the product installation parameters. The method may also include deploying, based on subsets of the product installation parameters, the software product by installing first and second components of the software product on the first and second virtual machines, respectively. (see abstract).  

Birke et al. (US20140215464A1) provides sizing of virtual machines is optimized based on projected performance metrics. All virtual machine configuration resources are normalized by a processing device. The normalized resources for the virtual machine configurations are then stored in a catalogue. An application is then profiled to obtain resource demand estimates for each virtual machine configuration and a base performance is calculated for the application. The base performance is used to predict performance estimates on all virtual machine configurations see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 filed 01/04/2021. Dependent claims 2-8 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 9. Dependent claims 10-16 further limits allowed independent claim 9; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 17. Dependent claims 18-20 further limits allowed independent claim 17; therefore, they are also allowed.

Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449